Vista sin la asistencia de las partes la moción que antecede, fun-dada en el supuesto de que por falta de una transcripción de la evidencia este tribunal carecería de todos los elementos probatorios *966necesarios para resolver sobre los méritos de la presente apelación en su fondo, examinado el escrito de oposición así como el alegato del apelante y apareciendo que la cuestión ahora suscitada es por su naturaleza una que puede ser determinada más acertadamente al considerar los méritos de tal apelación después de una vista de la misma en su fondo, no ha lugar por ahora a la desestimación so-licitada.
El Juez Asociado Sr. Córdova Dávila no intervino.